ORDER

PER CURIAM.
Appellant, Lester Haden (“father”), appeals the judgment entered by the Circuit Court of Marion County granting respondent’s, Robin McGlasson’s (“mother”), motion to modify the parties’ decree of dissolution by increasing father’s child support obligation.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).